KENNEDY V. WATHEN



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-268-CV





RONALD KENNEDY	APPELLANT



V.



R. WATHEN, DOROTHY THORTON, R. ROWE	APPELLEES

AND OTHER UNKNOWN PERSONS WHO 

HAVE ACTED INDIVIDUALLY, PERSONALLY 

AND JOINTLY UNDER THEIR CAPACITY OF 

EMPLOYMENT AND ITS AUTHORITY IN 

UNCONSTITUTIONAL AND UNLAWFUL 

MANNER TO VIOLATE THE RIGHTS OF 

PLAINTIFF



------------



FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Ronald Kennedy, pro se, attempts to appeal from the trial court’s order dismissing as frivolous his claims against Appellees.  The trial court signed the order of dismissal on April 4, 2006, but Appellant did not file his notice of appeal until August 4, 2006, long after the applicable deadline.  
See
 
Tex. R. App. P.
 26.1.

On August 7, 2006, we notified Appellant that we would dismiss this appeal unless he or any party desiring to continue the appeal filed a response by August 17, 2006.  
See
 
Tex. R. App. P.
 42.3(a). We have received no response.

The times for filing a notice of appeal are jurisdictional in this court, and absent a timely filed notice of appeal, we must dismiss the appeal.  
See
 
Tex. R. App. P.
 25.1(b), 26.1; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Because Appellant’s notice of appeal was not timely filed, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).
 

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: September 14, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.